


                                            
 
Exhibit 10.30





EIGHTH AMENDMENT TO CREDIT AGREEMENT


THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is made and entered
into as of the 25th day of March, 2015, by and between ADK BONTERRA/PARKVIEW,
LLC, a Georgia limited liability company (hereinafter referred to as
"Borrower"), with its chief executive office at 1145 Hembree Road, Roswell,
Georgia 30076, and GEMINO HEALTHCARE FINANCE, LLC, a Delaware limited liability
company (hereinafter referred to as "Lender") with an office at One
International Plaza, Suite 220, Philadelphia, Pennsylvania 19113.


Recitals:


Lender and Borrower are parties to a certain Credit Agreement dated April 27,
2011 (as at any time amended, restated, modified or supplemented, the "Credit
Agreement") pursuant to which Lender has made certain revolving credit loans to
Borrower.


The parties desire to amend the Credit Agreement as hereinafter set forth.


Events of Default under (and as defined in) the Credit Agreement have occurred.
Borrower has requested a waiver of such Events of Default. Lender is willing to
waive such Events of Default, subject to the terms and conditions set forth
herein.


NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


1.Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Credit
Agreement.


2.
Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:



(a)By deleting the reference to "March 31, 2015" from Section 2.01(d) of the
Credit Agreement and by substituting in lieu thereof a reference to "April 30,
2015".


(b)
By deleting Section 6.06(a) of the Credit Agreement in its entirety and by
substituting

in lieu thereof the following:


(a)    Minimum Fixed Charge Coverage Ratio. Borrowers shall cause ADK to
maintain at all times a Fixed Charge Coverage Ratio measured quarterly (i) at
the end of the fiscal quarter ending March 31, 2014, of at least 1.00:1, (ii) at
the end of the fiscal quarter ending June 30, 20I4, of at least I.05: I, (iii)
at the end of the fiscal quarters ending September 30, 2014 and December 31,
2014, of at least 1.10:I, (iv) at the end of the fiscal quarter ending March 3I,
20I5, of at least 0.80: I, and (v) at the end of each fiscal quarter thereafter,
of at least 1.10:1.


3.Limited Waiver of Default. Borrower acknowledges that Events of Default have
occurred and currently exist under the Credit Agreement as a result of (i)
Borrower's breach of Section 6.06(a) of the Credit Agreement , due to the
failure of ADK to maintain a Fixed Charge Coverage Ratio of at least

3701117_2

--------------------------------------------------------------------------------




1.10to 1.0 at the end of the fiscal quarter ending December 31, 2014, and (ii)
the occurrence of defaults by certain of Borrower's affiliates in violation of
Section 8.01(y) of the Credit Agreement as a result of the same circumstances
that resulted in Borrower's breach of Section 6.06(a) of the Credit Agreement
(collectively, the "Designated Defaults"). Borrower represent s and warrants
that the Designated Defaults are the only Defaults or Events of Default that
exist under the Credit Agreement and the other Loan Documents as of the date
hereof. Subject to the satisfaction of the conditions precedent set forth in
Section 9 hereof,Lender waives the Designated Defaults as in existence on the
date hereof . In no event shall such waiver be deemed to constitute a waiver of
(a) any Default or Event of Default other than the Designated Defaults in
existence on the date of this Amendment or (b) Borrower's obligation to comply
with all of the terms and conditions of the Credit Agreement and the other Loan
Documents from and after the date hereof. Notwithstanding any prior, temporary
mutual disregard of the terms of any contracts between the parties, Borrower
hereby agrees that it shall be required strictly to comply with all of the terms
of the Loan Documents on and after the date hereof.


4.Ratification and Reaffirmation. Borrower hereby ratifies and reaffirms the
Obligations, each of the Loan Documents and all of Borrower's covenants, duties,
indebtednes s and liabilities under the Loan Documents.


5.Acknowledgments and Stipulations. Borrower acknowledges and stipulates that
the Credit Agreement and the other Loan Documents executed by Borrower are
legal, valid and binding obligations of Borrower that are enforceable against
Borrower in accordance with the terms thereof; all of the Obligation s are owing
and payable without defense, offset or counterclaim (and to the extent there
exists any such defense, offset or counterclaim on the date hereof , the same is
hereby waived by Borrower); the security interests and liens granted by Borrower
in favor of Lender are duly perfected, first priority security interests and
liens; and the unpaid principal amount of the Loans on and as of March 25, 2015,
totaled $1,266.601.20.


6.Representations and Warranties. Borrower represents and warrants to Lender, to
induce Lender to enter into this Amendment, that no Event of Default or
Unmatured Event of Default exists on the date hereof other than the Designated
Defaults; the execution, delivery and performance of this Amendment have been
duly authorized by all requisite company action on the part of Borrower and this
Amendment has been duly executed and delivered by Borrower ; and all of the
representations and warranties made by Borrower in the Credit Agreement are true
and correct on and as of the date hereof.


7.Reference to Credit Agreement. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to "this Agreement," "hereunder," or words of
like import shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.


8.Breach of Amendment. This Amendment shall be part of the Credit Agreement and
a breach of any representation, warranty or covenant herein shall constitute an
Event of Default.


9.Conditions Precedent. The effectiveness of the amendments contained in Section
2 hereof and the limited waiver contained in Section 3 hereof are subject to the
satisfaction of each of the following conditions precedent, in form and
substance satisfactory to Lender, unless satisfaction thereof is specifically
waived in writing by Lender:


(a)        Lender shall have received a counterpart of this Amendment duly
executed by Borrower; and
(b)        Lender shall have received a Consent and Reaffirmation to this
Amendment duly executed by ADK.



- 2 -

--------------------------------------------------------------------------------




1.Amendment Fees; Expenses of Lender. In consideration of Lender's willingness
to enter into this Amendment, Borrower agrees to pay to Lender (i) a waiver and
amendment fee in the amount of
$5,000 in immediately available funds on the date hereof and (ii) an extension
fee in the amount of $3,333 in immediately available funds on the date hereof .
Additionally, Borrower agrees to pay, on demand, all costs and expenses incurred
by Lender in connection with the preparation, negotiation and execution of this
Amendment and any other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Lender's legal counsel and any taxes or
expenses associated with or incurred in connection with any instrument or
agreement referred to herein or contemplated hereby.


2.Governing Law. This Amendment shall be governed by and construed in accordance
with the internal laws of the Commonwealth of Pennsylvania .
. "


3.
Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of

the parties hereto and their respective successors and assigns.


4.No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Credit
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.


5.Counterparts; Electronic Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterpart s, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any manually
executed signature page to this Amendment delivered by a party by facsimile or
other electronic transmi ssion shall be deemed to be an original signature
hereto.


6.Further Assurances. Borrower agrees to take such further actions as Lender
shall reasonably request from time to time in connection herewith to evidence or
give effect to the amendments set forth herein or any of the transaction s
contemplated hereby.


7.Section Titles. Section titles and references used in this Amendment shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreements among the parties hereto.


8.Manager Certification of Borrower. By his execution and delivery of this
Amendment, William McBride, III hereby certifies that: (a) the Unanimous Consent
in Lieu of a Special Meeting of the Sole Member and the Managers of Borrower
dated as of February 21, 2011 (the "Consent"), remains in full force and effect,
except that the current Manager of Borrower is now William McBride, III, the
individual currently serving as the Chief Executive Officer of ADK; (b) pursuant
to the Consent, the Managers or designees of Borrower are authorized and
empowered (either alone or in conjunction with any one or more of the other
Managers of Borrower) to take, from time to time, all or any part of the
following actions on or in behalf of Borrower , as applicable: (i) to make,
execute and deliver to Lender this Amendment and all other agreements, documents
and instruments contemplated by or referred to herein or executed by Borrower in
connection herewith; and (ii) to carry out, modify, amend or terminate any
arrangements or agreements at any time existing between Lender and Borrower; (c)
any arrangements, agreements, security agreements, or other instruments or
documents referred to or executed pursuant to this Amendment by William McBride,
III,or any other Manager of Borrower or an employee of ADK acting pursuant to
delegation of authority, may be attested by such person and may contain such
terms

- 3 -

--------------------------------------------------------------------------------




and provisions as such person shall, in his or her sole discretion , determine;
and


(d) set forth below is the name and signature of the current Chief Executive
Officer of ADK and Manager of Borrower, William McBride, Ill'    


William McBride, III    Chief Executive Officer    of ADK and Manager of
Borrower
/s/ William McBride, III


1.Release of Claims. To induce Lender to enter into this Amendment, Borrower
hereby releases, acquits and forever discharges Lender,and all officers,
directors, agents, employees, successors and assigns of Lender, from any and all
liabilities, claims, demands, actions or causes of action of any kind or nature
(if there be any), whether absolute or contingent, disputed or undisputed, at
law or in equity, or known or unknown, that Borrower now has or ever had against
Lender arising under or in connection with any of the Loan Documents or
otherwise. Borrower represents and warrants to Lender that Borrower has not
transferred or assigned to any Person any claim that Borrower ever had or
claimed to have against Lender.


2.Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.


[Remainder of page intentionally left blank; signatures begin on following page
.]


IN WITNESS WHEREOF, the parties hereto have cau sed this Amendment to be duly
executed and delivered by their respectiv e duly .authorized officers on the
date first written above.


For purposes of the Manager Certification of Borrower in Section 17 above:




/s/ William McBride, III (SEAL)
William McBride, III


BORROWER:        ADK BONTERRA/PARKVIEW, LLC


                
By:    /s/ William McBride, III
Name: William McBride, III
Title: Manager






LENDER:            GEMINO HEALTHCARE FINANCE, LLC
        
By:    /s/ Jeffrey M. Joslin
Jeffrey M. Joslin, Vice President











- 4 -

--------------------------------------------------------------------------------






CONSENT AND REAFFIRMATION


Each undersigned guarantor of the Obligation s of Borrower at any time owing to
Lender hereby
(i) acknowledge s receipt of a copy of the foregoing Eighth Amendment to Credit
Agreement; (ii) consents to Borrower's execution and delivery thereof and of the
other documents, instruments or agreements Borrower agrees to execute and
deliver pursuant thereto; (iii) agrees to be bound thereby; and (iv) affirms
that nothing contained therein shall modify in any respect whatsoever its
respective guaranty of the Obligations and reaffirms that such guaranty is and
shall remain in full force and effect.


IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
as of the date of such Eighth Amendment to Credit Agreement.





--------------------------------------------------------------------------------

 


ADCARE HEALTH SYSTEMS, INC




By:    /s/ William McBride, III
Name: William McBride, III
Title:    Chief Executive Officer




NW 61ST NURSING, LLC




By:    /s/ William McBride, III
Name: William McBride, III
Title:    Manager



- 5 -